                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RICKY F. MADEWELL,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )         No. 4:18CV999 HEA
                                                   )
ST. LOUIS COUNTY JAIL, et al.,                     )
                                                   )
               Defendants.                         )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on defendants’ motion for additional time in which to file

a responsive pleading. (Docket No. 21). Defendants’ counsel states that he only recently received

the case and requests additional time in which to investigate and research the complaint. Good

cause having been shown, the Court will grant defendants’ motion and give defendants thirty

(30) days from the date of this order in which to file a responsive pleading.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion for additional time to file a

responsive pleading (Docket No. 21) is GRANTED.

       IT IS FURTHER ORDERED that defendants shall have thirty (30) days from the date

of this order in which to file their response.

       Dated this 1st day of March, 2019




                                                 ___________________________________
                                                     HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE
